 



Exhibit 10.33
(AAMEREN CORPORATION LOGO) [c23635c2363501.gif]
SCHEDULE I
CHANGE OF CONTROL
SEVERANCE PLAN PARTICIPANTS

                 
 
                            Benefit Level — 3                      
Baxter, Warner L.
    Moehn, Michael                        
Cisel, Scott A.
    Naslund, Charles D.                        
Cole, Daniel F.
    Nelson, Gregory L.                        
Kelley, Richard A.
    Rainwater, Gary L                        
Lyons, Martin J.
    Sullivan, Steven R.                        
Mark, Richard J.
    Voss, Thomas R.                        
Martin, Donna K.
                           

                 
 
                            Benefit Level — 2                      
Barnes, Lynn M.
    Mueller, Michael G.                        
Birdsong, Jerre E.
    Neff, Robert K.                        
Birk, Mark C.
    Nelson, Craig D.                        
Borkowski, Maureen A.
    Ogden, Stan                        
Brawley, Mark
    Pate, Ron D.                        
Bremer, Charles A.
    Power, Joseph M.                        
Cissell, Richard
    Powers, Robert L.                        
Evans, Ronald K.
    Prebil, William J.                        
Foss, Karen
    Schepers, David J.                        
Glaeser, Scott A.
    Schukar, Shawn                        
Heflin, Adam C.
    Serri, Andrew M.                        
Herrmann, Timothy E.
    Simpson, Jerry L.                        
Iselin, Christopher A.
    Sobule, James A.                        
Kidwell, Stephen M.
    Steinke, Bruce A.                        
Lindgren, Mark C.
    Weisenborn, Dennis W.                        
Menne, Michael L.
    Zdellar, Ronald C.                        
Mosier, Don M.
                           

